Case 1:19-cr-10012-SOH Document 59                     Filed 06/23/21 Page 1 of 3 PageID #: 136




                        IN THE UNTED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )         CRIMINAL NO.1:19CR10012-001
                                               )
JYRONURUS LEE MCCLAIN                          )


          MOTION OF UNITED STATES TO COMPEL THE PRODUCTION OF
                            VOICE EXEMPLARS

         Comes now the United States of America, by and through David Clay Fowlkes, Acting

United States Attorney for the Western District of Arkansas, and for its Motion to Compel the

Production of Voice Exemplars by the defendant, states:

     1. The Government intends at trial to offer evidence of recorded calls between the defendant

and the confidential informant that preceded and set up the controlled purchases that took place on

video.

     2. That evidence takes on new-found importance in the trial of this matter as the defendant

has indicated that he will pursue a defense of entrapment. The conversations organizing and

negotiating the purchase of the methamphetamine are critical to the jury’s analysis of the case

given that defense.

     3. Similarly, the issue of who participated in the recorded calls preceding both controlled

buys, and the identity of the individual who actually distributed the narcotics in the June 28th, 2017

purchase are in controversy.

     4. After conferring with counsel for the defendant prior to filing this motion, the defense is

unable to stipulate that the defendant participated in the recorded calls or the June 28th, 2017

controlled purchase.


                                                   1
Case 1:19-cr-10012-SOH Document 59                   Filed 06/23/21 Page 2 of 3 PageID #: 137




    5. A voice exemplar from the defendant constitutes physical evidence which would assist the

Government in identifying the defendant's voice on the recorded conversations.

    6. Upon motion by the government, the court may require the defendant to provide relevant

physical evidence including voice and handwriting exemplars prior to trial. United States v.

Franks, 511 F.2d 25 (6th Cir. 1975) (holding that the trial court's order compelling the defendants

to provide voice exemplars after arrest and prior to trial was proper and does not violate the

defendant's constitutional rights, citing United States v. Dionisio, 410 U.S. 1, 93 S.Ct. 764, 35

L.Ed.2d 67 (1973)); United States v. Lincoln, 494 F.2d 833 (9th Cir. 1974) (compulsion of

handwriting exemplar less than one week prior to scheduled beginning of trial was proper); United

States v. Leone, 823 F.2d 246, (8th Cir. 1987) (proper for court to require the defendant at trial to

utter the same phrases as those on tape of drug transaction for purposes of voice comparison by

jury).

    7. The defendant should be required to produce a voice exemplar for use at trial.

                                         CONCLUSION

         Wherefore the United States respectfully moves this Court to enter an order compelling the

defendant to provide voice exemplars to the United States at a designated time and place and in

the manner as directed. Specifically the United States would seek to require the defendant to utter

the same phrases as those uttered by the participants in the recorded calls and the June 28, 2017,

controlled purchase of methamphetamine charged in this case.




                                                 2
Case 1:19-cr-10012-SOH Document 59                   Filed 06/23/21 Page 3 of 3 PageID #: 138




                                                       Respectfully submitted,

                                                       David Clay Fowlkes
                                                       Acting United States Attorney

                                              By:      /s/ Graham Jones
                                                       Graham Jones
                                                       Assistant U.S. Attorney
                                                       Arkansas Bar No. 2005183
                                                       500 N. Stateline Ave, Ste. 402
                                                       Texarkana, AR 71854
                                                       (903) 794-9481


                                 CERTIFICATE OF SERVICE

         I, Graham Jones, Assistant U. S. Attorney for the Western District of Arkansas, hereby
certify that on June 23, 2021, I electronically filed the foregoing with the Clerk of the Court using
the CM/ECF System which will send notification of such filing and that a copy of the foregoing
was also sent to the following:

       Floyd Mattison Thomas, III, attorney for the defendant, Jyronurus Lee McClain

                                                       /s/ Graham Jones
                                                       Assistant U.S. Attorney




                                                 3
